Citation Nr: 9907532	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-25 771	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUES

1. Entitlement to service connection for a claimed low back 
disorder.  

2. Entitlement to service connection for a claimed right 
elbow disorder.  

4. Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran performed active duty from October 1967 to May 
1969.  He had almost 20 years of subsequent service with the 
Army National Guard until December 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
RO.  

The Board initially remanded this case in April 1994.  In an 
August 1995 decision, the RO assigned an increased rating of 
70 percent for the service-connected PTSD.  The Board 
remanded the case for further development in October 1996.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.

2.  No competent evidence has been submitted to show that the 
veteran has current right elbow disability due to disease or 
injury which was incurred in or aggravated by service.

3.  The veteran's PTSD is shown to be productive of severe 
occupational and industrial impairment; however, it is not 
shown to result in virtual isolation in the community, in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature behavior 
or demonstrable inability to obtain or retain employment; nor 
is it shown to result in total occupational and social 
impairment manifested by symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place or 
memory loss for names of close relatives, own occupation or 
own name.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for a low back disorder and a right elbow 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 
1991 & Supp. 1998).  

2.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

The veteran was awarded the Navy Commendation Medal with 
Combat V and Combat Action Ribbon among other decorations.  

A careful review of the veteran's service medical records 
shows that they are negative for any findings of a right 
elbow or low back condition.  The veteran underwent surgery 
in October 1970, for right ulnar nerve palsy.  On a report of 
medical history for entrance into the National Guard in 
December 1972, it was noted that the veteran had had ulnar 
nerve palsy in 1970, lasting approximately one month; that 
surgery had been performed; and that the procedure was 
completely successful, allowing full use of the right hand.  
Subsequent routine military examinations in the 1970's and 
1980's noted that the veteran reported no sequelae of the 
ulnar nerve palsy.  The post-service medical records are 
negative for any diagnosis or treatment of a right elbow 
condition.  

The submitted medical evidence shows that, in May 1979, the 
veteran slipped and sustained a lumbosacral strain and 
questionable herniated nucleus pulposus.  In October 1980, 
the veteran sustained a work-related injury to his back, and 
acute back strain was diagnosed.  

A letter from Marie Cassella, LICSW, dated in November 1991, 
is of record.  She stated that the veteran has PTSD and was 
suffering from massive survival guilt from his Vietnam 
experiences which contributed to his periods of depression 
which occurred several times per year.  During these times, 
he avoided everyone.  She also stated that the veteran 
suffered from chronic sleep problems, difficulty 
concentrating, blurred vision, hearing loss and hair loss.  

A VA PTSD examination was conducted in May 1992.  The 
examiner noted that the veteran self medicated his PTSD with 
alcohol shortly after service.  The veteran stated that he 
worked as a truck driver for the Pepsi Cola Company for about 
111/2 years but was released due to an "attitude problem."  
Subsequently, he started a courier business, after that he 
worked as a driver.  Four years ago, he stated working for 
the U.S. Postal Service (USPS).  The veteran noted that he 
had an acute psychotic episode in service.  It was noted that 
he lost some jobs due to his PTSD but was then successfully 
working.  His symptomatology impacted on his family, 
especially during his acute episodes.  Examination noted that 
the veteran was neatly dressed, somewhat apprehensive, 
orientation and intellectual functioning were good and 
insight was very good.  PTSD was diagnosed.  

A VA joints examination was conducted in May 1992.  The 
veteran stated that he was on patrol in Vietnam in 1968, came 
under enemy fire, and dove over the side of a hill and 
injured his back and right elbow.  He noted that had surgery 
on the right ulnar nerve in 1970, and currently had some 
residual numbness on the ulnar border of the hand.  Regarding 
his low back, the veteran stated that he has had muscle 
spasms and radiation down the left leg since the inservice 
incident.  

In December 1992, the veteran complained of occasional 
bilateral numbness in the fourth and fifth digits of the 
upper extremities, and low back pain with bilateral radiation 
down both lower extremities.  Electromyogram (EMG) and nerve 
conduction studies were consistent with a mild neuropathy of 
the left ulnar nerve.  Right ulnar nerve and lumbosacral 
nerve conduction studies were normal.  

A VA mental disorders examination was conducted in December 
1994.  The veteran stated that he retired from the National 
Guard in 1992 with 20 years of service.  He also stated that 
he drove a mail truck, a job in which he had minimal contact 
with others.  The veteran stated that he avoided 
socialization, and other than two old friends from the 
National Guard, he avoided people.  The veteran's spouse was 
also interviewed.  She stated that the veteran had rapid mood 
swings and explosive temper manifested by verbal outbursts to 
the extent that the other family members must leave the room.  
The examiner noted that the veteran presented a superficial 
picture of an individual who had made a satisfactory social 
and vocational adjustment.  However, the examiner concluded 
that his PTSD symptomatology, such as his irritability and 
explosive outbursts purveyed to all areas and seriously 
impaired his capacity to maintain relationships with his 
family and others.  The examiner also noted that the veteran 
had found his employment niche which seemed to suit his needs 
in avoiding and minimizing his contact with others.  A 
December 1994 VA PTSD examination diagnosed severe, chronic, 
delayed PTSD with marked anxiety and depressive features; and 
alcohol dependence secondary to PTSD.  

A letter from the veteran's VA psychiatrist, dated in June 
1995, is of record.  The psychiatrist noted that the veteran 
had suffered from severe and chronic PTSD and dysthymia 
(depression).  He also noted that veteran recently had some 
reduction in his symptoms, but had also been involved in a 
motor vehicle accident due to his thinking about his Vietnam 
experiences instead of his driving.  He also noted that the 
veteran had worked for the Post Office for the past 8 years, 
and the veteran estimated that he lost 30 days of work per 
year due to his PTSD.  The veteran also had to quit the 
National Guard on the advice of a physician because of his 
PTSD.  It was also noted that the veteran had almost no 
social life and could not participate in social gatherings of 
any size.  He only had two close friends.  His marriage and 
relationship with his two children have been strained due to 
his PTSD.  The psychiatrist opined that the veteran's severe 
and chronic PTSD had caused mild occupational impairment and 
severe social impairment.  

A VA PTSD examination was conducted in December 1996.  The 
examiner commented on the veteran's past medical history, 
stating that there was severe dysfunction in both the 
veteran's social and industrial adaptation.  It was also 
noted that the veteran had to use much of his sick leave due 
to his PTSD symptomatology.  The examiner also stated that 
the veteran must take his PTSD medication just to maintain 
his limited socialization and employability, both of which 
were severely restricted.  The examiner noted that the 
veteran was able to attend a family wedding with a great deal 
of effort on his part.  Regarding the veteran's 
employability, the examiner noted that the veteran was 
essentially unemployable, and that it was unlikely that the 
veteran would be able to retain any other type of employment 
besides his job at the Post Office.  However, the veteran 
noted that he could not quit his postal job as he would not 
be able to obtain other employment and the job helped him 
manage his affect.  

On the VA examination, the veteran was noted to be neatly 
coifed and dressed.  His affect was sad, changing to anger 
when he discussed the harassment he received when requesting 
sick leave at work.  He acknowledged having depression, but 
denied suicidality or homocidality.  His reality testing and 
memory were diminished due to flashbacks with dissociations.  
His social judgment was frequently adversely affected by his 
psychiatric symptomatology.  Severe PTSD, with marked 
depressive features was diagnosed.  Global Assessment of 
Functioning Scale (GAF) was 35 with some impairment in 
reality testing (prolonged flashbacks with dissociations), 
judgment, thinking and mood; major impairments in work 
(marked decrease in efficiency at work, and was marginally 
employable); and major impairments in family relations 
(severe social avoidance).  


II.  Service Connection Claims

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110.  If an organic disease of the nervous system such as a 
nerve palsy is not diagnosed during service, but is present 
to a compensable degree within one year following separation 
from service, service connection is warranted.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the veteran must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredulous or when the fact alleged is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Notwithstanding this lack of evidence, the law also provides 
that, e of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, but lightens the burden of a veteran who seeks 
benefits for an alleged service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996).  

Based on the above analysis, the Board finds that the veteran 
had submitted competent evidence that he injured his low back 
during a fall in combat.  Although a combat veteran's burden 
is lightened, the veteran must still satisfy the third prong 
of the Caluza test, i.e. establish by medical evidence a 
nexus between the his current disease or injury and the 
disease or injury he suffered in combat, for his claim to be 
well grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996).  

Accepting that the veteran injured his low back in service, 
his self-reported history that his current condition is 
related to service is not competent evidence to establish a 
nexus to service and to make the claim well grounded on this 
basis.  Thus, the third prong of the Caluza test has not been 
satisfied.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Being a layman, the veteran has no expertise to offer a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The first 
mention of a low back condition was in the medical records in 
May 1979 when the veteran slipped and sustained a lumbosacral 
strain and questionable herniated nucleus pulposus.  

The veteran has not submitted competent evidence to support 
his lay assertions that he has a current low back disability 
due to disease or injury in service so as to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See Collette; Caluza; Tirpak, supra.  

Regarding the veteran's claim of a right elbow disability, 
the veteran again contends  that he has a condition related 
to a fall during combat.  Therefore, the statutory 
presumption contained in § 1154(b), is for application.  A 
right elbow condition is shown to have been noted and 
diagnosed by medical personnel as right ulnar nerve palsy in 
October 1970.  In addition, the Board notes that the veteran 
underwent surgery for a right ulnar nerve palsy shortly after 
his separation from active duty. Thus, the Board finds that 
it is likely that the second prong of the Caluza test has 
been satisfied.  However, the first and third prongs of the 
test have not been satisfied in that the veteran has 
submitted no competent evidence to show that he has current 
right elbow disability due to disease or injury which was 
incurred in or aggravated by service.  The Board notes the 
assertions of the veteran that he currently suffers from 
residual disability due to an inservice right ulnar nerve 
injury.  However, being a layman, he has no medical expertise 
to offer a medical opinion that he has a current disability.  
Espiritu, supra. 

Therefore, the Board finds that, since the veteran has only 
submitted his unsubstantiated opinion and not any competent 
medical evidence to warrant a conclusion that he currently 
suffers from a current right elbow or right ulnar nerve 
disability, he has not submitted evidence that would justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  Thus, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a), and his claim as a matter 
of law is not well grounded.  See Collette; Caluza; Tirpak, 
supra.  


III.  Increased Rating for PTSD

The veteran's claim for an increase in a 70 percent rating 
for his service-connected PTSD is well grounded, as a 
veteran's claim for an increased ratings is well grounded 
based on the veteran's evidentiary assertion that his 
service-connected disabilities have increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411, as in effect prior to November 7, 1996.  
This code provides that a 70 percent rating is assigned when 
the ability to established and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity that there 
is severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
Part 4, Codes 9400 and 9411.  The older rating criteria set 
forth three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides that a 70 percent rating is to be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever is most favorable to the 
veteran.

The veteran's statements and the conclusions of the examiner 
who conducted the most recent examination describe 
psychiatric symptomatology which are reported to cause severe 
interference with his work functioning and other social 
relationships.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only as it 
affects earning capacity.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996).  

Considering all the evidence and the old rating criteria of 
Code 9411, the Board finds that no more than severe social 
and industrial impairment due to the service-connected PTSD 
is shown and that the requirements for more than a 70 percent 
rating under the old criteria are not met.  The evidence 
shows that PTSD symptoms cause no more than severe 
occupational and social impairment with deficiencies in most 
areas of mental functioning, reduced reliability and 
productivity pertaining to employment and inability to 
establish and maintain effective relationships, and such is 
to be rated 70 percent.  He does not demonstrate the total 
occupation and social impairment required for a 100 percent 
rating.  The Board has considered the comments of the 
examiner who conducted the December 1996 examination.  
However, the Board notes that the veteran is shown to have 
been working on a full time basis.  Although he has been 
described as being unsuited for most jobs and has some 
difficulty in his current employment, he is not shown to be 
demonstrably unable to obtain or retain employment in the 
Board's opinion.  Similarly, he is shown to be able attend 
family functions and has two close friends.  The medical 
findings themselves do support the conclusion that the 
veteran is suffering from totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior or that the veteran 
otherwise is shown to be so adversely affected as to be in 
virtual isolation in the community.  

In addition, the Board finds that the veteran is not shown to 
be experiencing symptoms required for the assignment of a 100 
percent rating under the new criteria, i.e.,. total 
occupational and social impairment manifested by symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, gross 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place or memory loss for names of 
close relatives, own occupation or own name  

Therefore, the Board finds that an increased rating is not 
warranted for the service-connected PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  





ORDER

Service connection for a low back disorder and a right elbow 
disorder is denied as well-grounded claims have not been 
submitted.  

An increased rating for the service-connected PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

